Case 2:20-cv-02336-JLS-AFM Document 24 Filed 01/04/21 Page 1 of 1 Page ID #:2326



   1

   2

   3

   4

   5                                                            JS-6
   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    MICHAEL PARKS,                        Case No. 2:20-cv-02336-JLS-AFM
  12
                           Petitioner,
                v.                            JUDGMENT
  13

  14    PATRICK EATON, Warden,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of MICHAEL PARKS, for
  18   a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19   having accepted the findings and recommendation of the United States Magistrate
  20   Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: January 4, 2021
  25

  26
                                           ___________________________________
                                                  JOSEPHINE L. STATON
  27                                        UNITED STATES DISTRICT JUDGE
  28
